DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12/13/2021 has been entered.
 
Response to Amendment
In responsive to Amendment filed on 12/13/2021. Claims 1, 6-7 are remain pending. Applicant’s amendment have been fully considered, however such amendment fails to overcome the rejection under 35 U.S.C. 101 as previously set forth in the Final Office Action.

Claim Objections
Claims  objected to because of the following informalities:  
Claim 1 lines 15 and 39; claim 7 line 4; recite "the plurality of energy change values" should be "the plurality of the energy change values" as antecedently recited in claim 1 line 13. Dependent claims are also objected for inheriting the same deficiencies in which claim they depend on.
Appropriate correction is required.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:



Claims 1, 6-7 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.

Regarding claim 1, recites an information processing apparatus that configures to compute the energy change value for each state transition and output flag values and indexes values corresponding to the state transitions.
Under Prong One of Step 2A of the 2019 Revised Patent Subject Matter Eligibility Guidance (“2019 PEG”), the claim recites:
- compute, when one of first state transitions occurs in response to changing of one values of the plurality of state variables, an energy change for each first state transition based on a weight value selected based on an updated index value; 
- determine a first offset value when a minimum value of a plurality of the energy change values is greater than or equal to 0 such that at least one of the first state transition is allowed;
- obtain a plurality of first evaluation values by adding the first offset value to the plurality of energy change values; 
- compare each of the plurality of first evaluation values with a threshold that is determined based on a random number value and a temperature value indicating a temperature to obtain a plurality of first flag values as results of a comparison;
- obtain a first value indicating that the corresponding first state transition, is allowed when the respective first evaluation value are greater than the threshold from among the plurality of first flag values;

- obtain a first count value by counting a number of first values;
- select one of the plurality of first flag values, based on a magnitude relationship between results obtained by adding corresponding random number values that are independent of one another to the respective first values;
- compute an expected value of the number of trials in which one state remains unchanged in a state transition according to a Markov chain Monte Carlo method, based on the first offset value and the first count value;
- determine a second offset value different from the first offset value, based on the plurality of non-allowable energy change values, such that at least one of the plurality of second state transitions is allowed;
- obtain a plurality of second evaluation values by adding the second offset value to the plurality of non-allowable energy change values;
- compare each of the plurality of second evaluation values with the threshold to obtain a plurality of second flag values as results of a comparison;
- correcting the first count value based on the second count value, the first offset value, and the second offset value.
Such limitations, for example, compute an energy change value, obtain a plurality of first evaluation values by adding the first offset value to the plurality of energy change value, obtain a plurality of second evaluation value by adding the second offset to the plurality non-allowable energy change values; compute an expected value of number of trials in which one state remains unchanged, correct the first value count are characterized as mathematical calculations, as disclosed in specification [0034] computing the energy change value using the equation 2, [0052] a reciprocal of the probability represented by equation 4 is an expected value 
Such limitation, for example, determine a first offset value, compare each of the plurality of first evaluation values with a threshold, obtain a first value, obtain a second value, obtain a first count value by counting the number of first values, select one of the plurality of first flag values, determine a second offset value, compare each of the plurality of second evaluation with the threshold to obtain a plurality of second flag values, and obtain a second count value by counting a number of first values are characterized as mathematical relationship/mental processes because the step of determining and obtaining such values are the result of comparing different values. Therefore, the claim include limitations that fall within the “Mathematical Concepts / Mental Processes” grouping of abstract ideas. Accordingly, the claim recites an abstract idea.
Under Prong Two of Step 2A, this judicial exception does not integrated into a practical application. The claim recites the additional elements an apparatus comprising a memory, an energy change computing circuit including a selector, a multiplier, and an adder, a first offset control circuit, a first comparing circuit, a first flag counting circuit including a plurality of adding circuits, a selecting circuit, a number of trials computing circuit, a replacing circuit, a second offset control circuit, a second comparing circuit, a second flag counting circuit including a plurality of adding circuits, a count value correcting circuit, configured to perform the abstract idea. However, these elements are recited at a high level of generality, i.e., as generic components performing generic computer functions of processing data such as holding, computing, selecting and comparing values. Such elements fail to provide a meaningful limitation on the claim invention, and amount to no more than mere instructions to apply the exception using generic computer elements. 
The claim additionally recites hold values of a plurality of state variables and outputs, every certain number of trials, the values of the plurality of state variables; output a plurality of in combination of figure 1, 4, 8. For examples, figures 4 and 8 illustrate specific implementations of offset control circuit, comparing circuit, and selecting circuit. Thus the claim is directed to an abstract idea.
Under Step 2B, as discussed with respect to Prong Two of Step 2A, the additional elements in the claim amount no more than mere instructions to apply the exception using a generic system. The same conclusion is reached in step 2B, i.e. mere instruction to apply an exception on a generic element cannot integrate a judicial exception into a practical application at step 2A or provide an inventive concept in step 2B. The holding/storing values of a plurality of state variables and outputting the computed values are considered to be extra-solution activity in step 2A, and are determined to be well-understood, routine, conventional activity in the field. Court decisions cited in MPEP 2106.05(d)(II) section (i), indicates that mere receiving or transmitting data over a network, and section (iv), indicates that storing and retrieving information in memory are well-understood, routing, conventional function when it is claimed in a merely generic manner. Thus claim 1 is not patent-eligible under 35 U.S.C. 101.

Regarding claim 6, further recites an expected value of the number of trials is computed according to the Markov chain Monte Carlo method based on the corrected count value, the first offset value, and the second offset value, specification [0082] describes that the expected value may be represented by mathematical calculation of equation 7 and 8. Thus such limitation falls under the “Mathematical Concept” grouping of abstract idea and fail to provide additional elements that would integrate the judicial exception into a practical application under step 2A prong two or provide an inventive concept in step 2B. Accordingly, claim 6 is not patent-eligible under 35 U.S.C. 101.

Regarding claim 7, further recites generate a plurality of updated energy change values ([0034] equation 2) obtained by updating a change value smaller than 0 to 0 among the plurality of energy change values and obtain third evaluation values by adding corresponding second thresholds calculated based on the temperature value and a plurality of random number values that are independent of one another, to the respective updated energy change value, such limitation also cover mathematical calculations. Furthermore, claim 7 additionally recites output an index value, however, such limitations are considered as insignificant extra solution. Thus, fails to impose a meaningful limit on the claim invention, and amount to no more than mere instructions to apply the exception using the generic element and the limitation of outputting calculated results are determined to be well-understood, routine, conventional activity in the field. Court decisions cited in MPEP 2106.05(d)(II) section (i), indicates that mere receiving or transmitting data over a network. Thus, claim 7 is not patent-eligible under 35 U.S.C. 101.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HUY DUONG whose telephone number is (571)272-2764.  The examiner can normally be reached on Mon-Friday 7:30-5:30.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jyoti Mehta can be reached on 571-270-3995.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/HUY DUONG/            Examiner, Art Unit 2182                                                                                                                                                                                            	(571)272-2764

/JYOTI MEHTA/            Supervisory Patent Examiner, Art Unit 2182